Citation Nr: 0717948	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-04 665	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  He died in August 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination of the 
Department of Veterans Affairs (VA), Nashville, Tennessee. 

In September 2003, the appellant requested a personal hearing 
before a Decision Review Officer.  Such a hearing was 
scheduled for December 2003, however, the appellant failed to 
appear.  Subsequent hearings were scheduled, but again, the 
appellant failed to appear.

In June 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran died in August 2001, and the appellant, his 
surviving spouse, filed a claim of entitlement to non 
service-connected death pension benefits in the same month.

2.  The appellant's annualized countable income for the 
period from August 3, 2001 to August 31, 2002 exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse with no dependent children.


CONCLUSION OF LAW

The appellant's countable income is excessive and precludes 
her from receiving pension benefits.  38 U.S.C.A. §§ 1521, 
1541, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in October 2004.  The 
VCAA letter notified the veteran of what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and essentially asked that the claimant submit any 
evidence in her possession that pertains to the claim.  While 
this notice did not precede the initial AOJ determination, 
the Board finds that the timing defect was harmless.  The 
contents of the notice ultimately given fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has had opportunity to respond and 
supplement the record.  The claim was readjudicated following 
the notice, and it would not be prejudicial to the claimant 
to decide the appeal.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains pertinent 
VA and private records.  There is no indication that any 
relevant records remain outstanding.  

The veteran's death certificate reflects that he died in 
August 2001 at a VA Medical Center.  In the same month, the 
RO received from the appellant, the veteran's surviving 
spouse, an "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse" (VA Form 21-534).  
In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) 
and is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.

In August 2001, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits - including death 
compensation.  In November 2001, the RO notified the 
appellant that her claim for VA pension benefits was denied 
because her countable income exceeded the maximum annual 
pension rate.  The appellant appealed that determination.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.


The RO, in November 2001, counted income from Social Security 
benefits, life insurance and burial insurance proceeds.  On 
the application, the appellant listed no dependents.  The RO 
subtracted some burial expenses and Medicaid premiums.  Based 
on the RO calculations, the appellant's income exceeded the 
MAPR for 2001 by a factor of more than 5.

The maximum annual pension rate (MAPR) is set by Congress.  
That rate, which may change yearly, is published in Appendix 
B of the Veterans Benefits Administration Manual M21-1. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  

According to her notice of disagreement received on August 
12, 2002, the appellant indicated that she did not receive 
the life and burial insurance proceeds as earlier reported.  
But in her substantive appeal, received in February 2003, the 
appellant stated that she did receive the life and burial 
insurance proceeds, but that she had to spend the money to 
pay for the funeral, back bills, medical expenses, etc.

In an August 2003 supplemental statement of the case, the RO 
noted that the appellant's countable income consisted of 
annual Social Security benefits and life and burial insurance 
proceeds.  The appellant's allowable expenses consisted of 
paid medical expenses and last illness and burial expenses.  
The RO determined that the appellant's adjusted countable 
income for the period from August 3, 2001 to August 31, 2002 
still exceeded the maximum allowable income limit by a factor 
of more than 5.  

After considering allowable last illness and burial expenses, 
and the claimed medical expenses, the Board finds that the 
evidence of record shows that the appellant's income for the 
period from August 3, 2001 to August 31, 2002 exceeds the 
statutory limits for entitlement to death pension benefits 
even after reducing her income by unreimbursed expenses.  The 
Board notes that the appellant's Social Security benefits 
alone exceed the statutory limit. 

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2006).  In this case, the law passed by Congress 
specifically prohibits the payment of VA death pension 
benefits to surviving spouses whose income exceeds certain 
levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


